Citation Nr: 1534090	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-41 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for generalized anxiety disorder.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1982 to April 1985 and August 1987 to August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In addition to the paper claims file, there is also a Veterans Benefits Management System (VBMS) and Virtual VA paperless claims file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that he is employed as a full-time plumber.  See February 2014 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's generalized anxiety has been manifested by symptomatology such as depressed mood, anxiety, and sleep impairment, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it has not been manifested by symptomatology of such severity as to result in occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA and VBMS records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 30 Percent for Generalized Anxiety Disorder

The Veteran seeks entitlement to an increased rating for his generalized anxiety disorder.  He asserts his disability is more severe than what is represented by a 30 percent rating.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9400, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment. 

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9400.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

Facts

Service connection for generalized anxiety disorder was established by a February 2014 rating decision, at which time a 30 percent rating was assigned, effective August 2012.  The Veteran seeks a higher rating.

The Veteran's treating private psychiatrist submitted a statement in August 2012, indicating that the Veteran was receiving treatment for symptoms of anxiety and depression, nightmares, flashbacks and hypervigilance.  A GAF score of 55-60 was noted.  The psychiatrist reported that the Veteran was currently taking prescription medicines to address his current symptoms.

An August 2012 private treatment note indicates the Veteran complained of feeling anxious and depressed, despite medication.  He stated he had no suicidal thoughts.  A June 2012 note indicated the Veteran had anxiety attacks.  In September 2012, it was noted that he was better, but still anxious at times.  A private treatment record, also dated September 2012, indicates the Veteran sought treatment for severe panic attacks. 

The Veteran's wife submitted a statement in October 2012.  She indicated that since active service, the Veteran became withdrawn and experiences nightmares, anxiety attacks, depression, and hears voices.

The Veteran was afforded a VA examination in October 2012.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported a first marriage that ended in divorce.  He indicated that he had a close and loving relationship with his daughter.  He stated he had a stable and rewarding marriage with his second wife, and maintained a few close friends.  He also spoke to one of his sisters regularly by phone.  The Veteran indicated that he had been with the same company as a plumber for 18 years.  The Veteran reported anxiety and depression, occasional panic attacks that occurred weekly or less often, difficulty falling or staying asleep, and recurrent distressing dreams of his stressor.

A private treatment note from October 2012 indicates that the Veteran was prescribed a different medication, and it was noted that he was not doing well.  Similarly, a November 2012 note indicated that he was anxious and depressed.  A December 2012 note reported that he was feeling better.  A March 2013 note indicated that the Veteran was feeling better but still had insomnia.  A May 2013 note indicated that the Veteran complained of anhedonia and decreased sex drive.

A VA outpatient note from October 2013 indicated that the Veteran presently had no suicidal ideation; however, he complained of severe emotional distress, severe anxiety, insomnia, and obsessionality.  He denied having panic symptoms, hopelessness and/or demoralization, recent intoxications, hallucinations or physical pain.  The Veteran noted that his symptoms became worse over the years, but he recently noticed it interfering more with his work and ability to function.  Although his medication was changed, the Veteran asserted that he was still experiencing nightmares, flashbacks and it had become increasingly difficulty to cope with his symptoms.  A GAF score of 55 was assigned. 

The Veteran was afforded a VA examination in February 2014.  The Veteran presented with a chronically dysphoric mood.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported enjoying metal detecting with his wife, as well as flying radio controlled planes; however, he reported losing interest in activities that he previously enjoyed.  The Veteran indicated that he and his wife take vacations every now and then.  The Veteran is currently employed full time, and mentioned that he is fairly good at what he does.  He noted that his employer is pleased with his occupational functioning.  The Veteran reported symptoms of irritable behavior and angry outbursts, sleep disturbance, depressed mood, anxiety and chronic sleep impairment.

The Veteran's wife submitted a statement in December 2014.  She indicated that the Veteran experiences anxiety, difficulty sleeping, nightmares, depression, and that he has withdrawn from the family.

Analysis

The Veteran and his spouse have submitted statements indicating that his symptoms are more severe than what is represented by a 30 percent rating.  The Board notes that the Veteran and his wife are competent to give evidence about the Veteran's symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the evidence does not show that the Veteran's generalized anxiety was productive of occupational and social impairment with reduced reliability and productivity, to warrant a rating of 50 percent.  An evaluation of 50 percent requires evidence of symptomatology of such severity as to result in occupational and social impairment with reduced reliability and productivity.  The record does not reflect that the Veteran's symptomatology has been of such severity as to result in this level of impairment.  Despite the Veteran's reports of increasingly severe symptoms, the evidence consistently shows that the Veteran does not experience occupational and social impairment.  The Board notes that although the Veteran and his wife have stated that he experiences difficulty working, during the October 2012 VA examination, the Veteran reported that he worked for the same company for 18 years.  Additionally, during the February 2014 VA examination, the Veteran reported that he was currently employed, full-time, that he was "fairly good" at what he does, and noted that his employer is pleased with his occupational functioning.  See February 2014 VA examination.  

Furthermore, although the Veteran's wife has indicated that the Veteran has withdrawn from his family, multiple VA examinations indicate that he has maintained good relationships with family members.  For example, during the October 2012 VA examination, the Veteran indicated that he had a close, loving relationship with his daughter, a stable and rewarding marriage with his second wife, and that he maintained a few close friends.  It was also noted that he spoke to his sister regularly on the phone.  Similarly, during the February 2014 VA examination, although the Veteran reported losing interest in activities, he indicated he enjoyed hobbies such as flying planes and metal detecting, and that he enjoys vacationing with his wife.

The Board notes that the Veteran experiences symptoms such as irritability, angry outbursts, sleep disturbances, depression, and panic attacks.  The Board recognizes that some of the Veteran's symptoms such as panic attacks and disturbances of mood are symptoms discussed in the rating criteria for a 50 percent or 70 percent evaluation.  See 38 C.F.R. § 4.130.  However, as noted previously, the symptoms listed in Diagnostic Code 9400 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the present case, despite the Veteran's reports of symptoms such as panic attacks and depressed mood, the preponderance of the evidence of record fails to reflect that his symptomatology results in occupational and social impairment with reduced reliability and productivity.  The Board believes that based on the overall record, including the Veteran's lay statements and statements from his wife, the effects of the Veteran's generalized anxiety symptoms are not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 30 percent disabling.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for generalized anxiety is the most appropriate.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial rating higher than 30 percent for generalized anxiety must be denied.

Extraschedular Consideration

The Board has also considered whether the Veteran's generalized anxiety disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 30 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibits symptoms such as depressed mood, anxiety, and sleep impairment.  His disability is moderate, but there is no evidence of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.  Therefore, the Veteran's subjective complaints are included in the 30 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for generalized anxiety disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


